DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claim 1 has been cancelled. Claims 2-11, 17, and 18 have been amended. Claims 2-20 are currently pending. 

Allowable Subject Matter

Claims 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 2-20, the known prior art of record taken alone or in combination fails to teach a carrier sense receive valid external pin of the multi-pair Ethernet interface to a first transmit enable external pin of the single-pair Ethernet interface; and the carrier sense data valid external pin of the single-pair Ethernet interface to a second transmit enable external pin of the multi-pair Ethernet interface.

US PGPUB 2001/0009553 discloses an Ethernet transceiver system containing transceivers capable of performing 10/100/1000 MB/S data speed transfers. No mention of a carrier sense receive valid external pin of the multi-pair Ethernet interface to a first transmit enable external pin of the single-pair Ethernet interface is present. 

US PGPUB 2006/0067356 discloses an Ethernet Controller that performs MII protocol transfers and capable of adhering to 25 MHz speeds. No mention of a carrier sense receive valid external pin of the multi-pair Ethernet interface to a first transmit enable external pin of the single-pair Ethernet interface is present.

US Patent 7,693,090 discloses a network interface capable of connecting to external transceiver channels and specifying an operating mode based on register values. No mention of a carrier sense receive valid external pin of the multi-pair Ethernet interface to a first transmit enable external pin of the single-pair Ethernet interface is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184